Exhibit 10.3


 
SOUTHERN UNION COMPANY AMENDED AND RESTATED 2003 STOCK AND INCENTIVE PLAN
 
 
STOCK OPTION AGREEMENT
 
 
This Incentive Stock Option Agreement (this “Agreement”) is made and shall
become effective as of July 5, 2005 between Southern Union Company (the
“Corporation”) and the undersigned (the “Holder”). The Compensation Committee of
the Board of Directors of the Corporation has authorized the grant of the
following Options to the Holder under the Corporation’s Amended and Restated
2003 Stock and Incentive Plan (the “Plan”), subject to the terms and provisions
of the Plan and the additional conditions set forth below. Terms used in this
Agreement that are defined in the Plan have the meanings assigned to them in the
Plan.
 
 
The Corporation and the Holder agree as follows:
 
 
1. The Holder accepts all provisions of the Plan, a copy of which has been
delivered to the Holder.
 
 
2. The Corporation grants to the Holder, subject to the conditions of the Plan,
an Incentive Option to purchase 100,000 shares of the Stock of the Corporation
in installments as set forth in paragraph 3 of this Agreement at an Exercise
Price equal to the closing price of the Corporation’s stock on July 5, 2005.
 
 
3. Options covered by this Agreement shall become exercisable and may be
exercised in installments in accordance with the following schedule:
 
First block
Second block
Third block
Fourth block
Fifth block
20,000
20,000
20,000
20,000
20,000
shares
shares
shares
shares
shares
 
July 5, 2006
July 5, 2007
July 5, 2008
July 5, 2009
July 5, 2010

 
4. No Option covered by this Agreement may be exercised later than July 5, 2015.
 
 
5. The Options covered by this Agreement may be exercised nonsequentially in
respect of any other Option granted under the Plan, whether now in the Holder’s
possession or hereafter acquired.
 
 
6.  In the event that the Holder elects to satisfy the tax withholding
obligation by having the Corporation withhold shares of Stock upon the exercise
of any Options covered by this Agreement, the number of shares of Stock to be
withheld shall be based on the minimum estimated federal, state and local taxes
payable by the Holder as a result of the exercise of the Options.
 
7. Neither this Agreement nor the Options granted hereby shall impose any
obligation on the part of the Company, its divisions or any subsidiary entity to
continue the employment of the Holder or impose any obligation on the Holder to
remain in the employ of the Company. The Company reserves the right to terminate
the employment of the Holder at any time and for any reason (including no
reason).
 


 
 


 


--------------------------------------------------------------------------------



 
SOUTHERN UNION COMPANY AMENDED AND RESTATED 2003 STOCK AND INCENTIVE PLAN
 
 
STOCK OPTION AGREEMENT
 
 
Page Two
 
The undersigned parties have executed this Agreement as of the day and year
first above written.
 
                     SOUTHERN UNION COMPANY




 By:/s/ Thomas F. Karam
 Title: President and COO


HOLDER


/s/ Julie H. Edwards
Julie H. Edwards






